Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/10/2022  has been entered.
The proposed drawing correction of Fig.  3D  filed on 03/10/2022 is accepted by Examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 20-22, it is unclear how ”the pick and place movement” is defined  and how it is interrelated and associated with other claimed elements as recited in claims 1 and 6.. Furthermore, the term “the pick and place movement” has not been recited previously, therefore this term is indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-8,10-18 and 20-22 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is unclear from the specification how “a test site actuator  (395) exerts force on the second primary mover (302b) during thermal testing “ as recited in claim 1 since the test site actuator (395) is located away from the second primary mover (302b) and the second primary mover (302b) is located above the actuator (395) as shown in figure 3D. Furthermore, it appears that the specification does not provide sufficient details about the structure of the “test site actuator” and does not show which part of the second primary mover in which the actuator (395) exerts force on.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6-8,10-18 and 20-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is “a test site actuator” is. It is unclear whether both “a second prime mover” and the “test site actuator“ exerts force on the device under test.  It appears that the limitation of  “exerting force on the device in cooperation with the test site actuator” is improperly claimed since the specification indicates that the “test site actuator” exerts force on the second prime mover (See amended paragraph# 0057).
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wiesbock et al. (PG-PUB# 2016/0306008 A1).
As to claim 1, Wiesbock et al disclose a test handler system for conducting thermal
thermal de-soak plate (7) positioned to receive the device and maintain an accurate position of the device, a test site (9) comprising a test site actuator (plunger) ,  a first prime mover (4a) for placing the device on the thermal soak plate (10); and a second prime mover (4b) for removing the device from the thermal soak plate (10) ,moving the device to the test site (9) ,exerting force on the device in cooperation with the test site actuator (plunger) during thermal testing and moving the device from the test site (9) to be directedly in contact with the thermal de-soak plate (7)
As to claim 11, Wiesbock et al teach that the gaseous Nitrogen is used in soak plate (10)
to cool the device under test. (see paragraph # 0083).
As to claim 12, it appears that the device in Wiesbock et al is integrated circuit (see
paragraph# 0080).
As to claim 18, it appears that the test handler system of Wiesbock et al is configured to
conduct thermal testing of a plurality of devices.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7,10,12-14,18 and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Wiesbock et al. (PG-PUB# 2016/0306008 A1) in view of Jung (KR#2002005276).
As to claim 2, Wiesbock et al disclose a test handler system as mentioned in

As to 6, it appears that the XYZ head  of the first prime mover (4a)  is configured to rotate the device prior to and after testing in a unitary pick and place motion, wherein the XYZ head makes a theta correction to the device both prior to and after testing for the purpose of aligning the device under test with the  thermal soak plate and the de-soak plate. 
As to claim 7, it appears that the gantry and XYZ head of the first prime mover  are configured to transfer the device between the thermal soak plate and a the tray.
As to claim 10,  Wiesbock et al disclose a test handler system as mentioned in
claim 1. Wiesbock et al mentioned that the soak area (10) is held in gaseous Nitrogen instead of
Helium as a heat transfer medium to heat and cool the device.
Jung teaches that it would have been well known in the art to use Helium as a heat
transfer medium to heat and cool the device (see the abstract).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to use Helium as taught by Jung as a heat transfer medium
to heat and cool the device in the thermal soak plate of Wiesbock et al as an alternative gas for
the purpose of cooling or heating the device quickly.
	As to claim 12, it appears that the device under test /component  is an integrated circuit.

comprises a thermal soak plate (10). However, Wiesbock et al do not explicitly mention about
the thermal soak plate (10) having a surface for maintaining a position of the device without
mechanical structures. However, It would have been obvious before the effective filing date of
the claimed invention to a person having ordinary skill in the art to recognize that the thermal
soak plate (10) would have a surface for the purpose of maintaining a position of the device
without mechanical structures.
As to 14, Wiesbock et al disclose a test handler system as mentioned in claim 1
comprises a thermal soak plate (10). However, Wiesbock et al do not explicitly mention about
the thermal soak plate comprises a tacky surface for maintaining  the accurate position of the device based on a friction between the device and the thermal soak plate. . However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the thermal soak plate (10) would have a tacky surface for the purpose of maintaining a position of the device without mechanical structures.
	As to claim 18, the test handler of  Wiesbock et al     is configured to conduct thermal testing of a plurality of the device.
	As to claim 20, Wiesbock et al disclose a  first prime mover (4a) as mentioned in claims 1 and 6 but does not explicitly mention about   the data  correction occurs before the pick and place movement. However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the theta correction has to be made before the pick and place movement for the purpose of aligning the XYZ head of the first prime mover with the device under test in order to accelerate the test procedure. 
Wiesbock et al disclose a  first prime mover (4a) as mentioned in claims 1 and 6 but does not explicitly mention about   the data  correction occurs during the pick and place movement. However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the theta correction has to be made during  the pick and place movement for the purpose of aligning the XYZ head of the first prime mover (4A) with the device under test in order to accelerate the test procedure. 
As to claim 22, Wiesbock et al disclose a  first prime mover (4a) as mentioned in claims 1 and 6 but does not explicitly mention about   the data  correction occurs during the pick and place movement. However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the theta correction has to be made after  the pick and place movement for the purpose of getting the device under test to be aligned with the soak plate and de-soak plate  in order to accelerate the test procedure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fukasawa (Pat# 5,905,472) discloses Test Handler For Semiconductor Devices.
Kobayashi et al (pat# 6,104,183) disclose Semiconductor Device Testing Apparatus.
Ito et al (Pat# 6,459,259) disclose Tester For Semiconductor Devices And Test Tray Used For The Same.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867